t c summary opinion united_states tax_court george edward epps iii and michelle haynie epps petitioners v commissioner of internal revenue respondent docket no 20276-09s filed date george edward epps iii and michelle haynie epps pro sese jeffrey r knight and bradley c plovan for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether various expenditures reported on schedule c profit or loss from business namely automobile and entertainment_expenses with respect to george e epps iii’s mr epps employment in are deductible petitioners concede that the expenditures reported on schedule c if deductible are properly reportable on schedule a itemized_deductions as unreimbursed employee business_expenses subject_to the 2-percent adjusted_gross_income limitation unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in maryland when the petition was filed during mr epps was employed by cit a large consumer finance company where he was an area sales manager responsible for the effective and efficient operation of his sales team to accomplish his assigned tasks mr epps went out in the field two to three times a week using his own automobile mr epps had a reimbursable area manager travel and expense budget of dollar_figure a month cit’s job description for mr epps’ position stated that the area manager should practice effective expense control by managing within the dollar_figure established monthly budget mr epps admitted that during cit reimbursed him for automobile and entertainment_expenses associated with his job up to the dollar_figure monthly limit on their form_1040 u s individual_income_tax_return petitioners attached schedule c on which they reported the following items utilities office expenses interest--mortgage insurance other than health meals and entertainment travel car and truck expenses other expenses dollar_figure big_number big_number big_number big_number big_number as stated supra p petitioners concede that these items are not deductible on schedule c moreover petitioners admit that the dollar_figure of mortgage interest was deducted twice--once on schedule a and once on schedule c and that mr epps did not incur travel_expenses for his employer at trial petitioners introduced a mileage log with regard to mr epps’ purported business use of his automobile during the log contains for each date of use the automobile’s starting odometer reading its ending odometer reading and the total miles driven mr epps admitted that he used his automobile for both business and personal reasons the mileage log does not indicate the number of miles driven for business vis-a-vis the number of miles driven for personal_use petitioners also introduced a contract between mr epps as purchaser and wfi stadium inc as seller for two club seat season tickets for the washington redskins football season in addition petitioners introduced a meals and entertainment expense ledger listing the date of eight washington redskins football games the persons attending the game the cost of the ticket claimed as a deduction dollar_figure for each game and a column entitled nature of benefit which gave a vague description of the business relationship between mr epps and the person attending the game such as lending fees mortgage funding and interest rate mr epps admitted he did not attempt to obtain reimbursement for the cost of the season tickets from cit he further admitted that had he requested reimbursement his request probably would have been denied petitioners further introduced several receipts for meals at local restaurants no information as to the persons attending the functions or the business purposes behind the functions to which the receipts pertain was provided discussion deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 joseph v commissioner tcmemo_2005_169 taxpayers bear the burden of proving that they are entitled to any deductions claimed 292_us_435 singh v commissioner tcmemo_2009_36 see sec_6001 requiring the taxpayer to keep and produce adequate_records so as to enable the commissioner to determine the taxpayer’s correct_tax liability 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee constitutes a trade_or_business 91_tc_352 spielbauer v commissioner tcmemo_1998_80 an ordinary_expense is one that is common and accepted in the particular business 290_us_111 a necessary expense is one that is appropriate and helpful in carrying on the trade_or_business id pincite 82_tc_538 an employee’s trade_or_business is the earning of compensation and generally sec_7491 shifts the burden_of_proof to the commissioner under certain circumstances petitioners have neither alleged that this section applies nor established their compliance with the substantiation and recordkeeping requirements see sec_7491 and b only those expenses that relate to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 in spielbauer v commissioner supra we stated if as a condition_of_employment an employee is required to incur expenses on behalf of his employer the employee is entitled to a deduction for those expenses that are ordinary and necessary to his business as an employee to the extent such expenses are not subject_to reimbursement see 96_f2d_680 2d cir respondent maintains that petitioners have not shown that the expenditures claimed as deductions were required or expected by cit according to respondent since these expenses were not a condition_of_employment they are not petitioners’ ordinary and necessary expenses we agree with respondent as noted supra p mr epps’ area office manager job description stated that as part of his territory relationship management responsibilities mr epps was to practice effective expense control by managing within his established monthly dollar_figure budget at trial mr epps acknowledged his spending on entertainment such as for happy hours with clients and for washington redskins club level tickets was something he did on his own although it is understandable that mr epps wanted to inspire mortgage brokers to funnel business to cit entertaining them lavishly was not a condition of mr epps’ employment with cit accordingly we sustain respondent’s determination disallowing the deductions claimed moreover petitioners did not satisfy the strict substantiation requirements with respect to deductibility of mr epps’ automobile and entertainment_expenses as set forth in sec_274 and sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction under sec_162 shall be allowed for a travel_expenses including meals_and_lodging while away from home b any item related to an activity of a type considered to be entertainment amusement or recreation c any expense for gifts or d the use of any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or sufficient evidence certain elements corroborating the taxpayer’s own testimony sec_280f provides that a passenger_vehicle is listed_property for an expense governed by sec_274 the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony a the amount of the expense b the time and place of the travel or entertainment c the business_purpose of the expense and in the case of entertainment d the business relationship to the taxpayer of persons entertained or using the property to meet the adequate_records requirements of sec_274 a taxpayer must maintain documentary_evidence sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs supra contemporaneous logs are not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date with respect to mr epps’ entertainment_expenses including his football tickets while petitioners’ records indicate that the claimed expenditures were incurred neither petitioners’ records nor evidence corroborating mr epps’ testimony demonstrates the business_purpose of the expenditures or the business relationship to mr epps of the individuals entertained hence petitioners have not satisfied the requirements of sec_274 with regard to the claimed entertainment_expenses with respect to mr epps’ automobile mileage deductions petitioners again failed to demonstrate the business_purpose of the automobile use or distinguish between mr epps’ business and personal_use of the automobile petitioners’ mileage log is not an adequate record within the meaning of sec_274 and the regulations thereunder and petitioners failed to provide other corroborative evidence sufficient to satisfy the requirements of that section to reflect concessions by the parties decision will be entered under rule
